EXAMINER'S AMENDMENT
1.  	An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
 	Authorization for this examiner's amendment was given in a telephone interview with Hiroko Mason on 3/01/2020. 
Note- See New Set of Amended claims at the end of the action.
Allowable Subject Matter
2.	This office action is a response to preliminary amendments filed on 03/05/2020 and subsequent examiner's amendment agreed on 3/01/2020.
Information Disclosure Statement
3.  	The information disclosure statement(s) (IDS) submitted on 03/05/2020 is in compliance with the provisions of 37 CFR 1.97.
Accordingly, the information disclosure statement is being considered by the examiner.
4.	Claims 1-9, 11-12 and 14-17 are allowed.
5. 	The following is an examiner’s statement of reasons for allowance:
6.	Tateda et al. (US 20170063279 A1), Saitou et al. (US 20160226407 A1), Walter (US 3715642 A), Bhagwat et al. (US 4905300 A), Gilliland et al. (US 4922161 A) and Miffit et al. (US 20060192506 A1) are the closest prior art disclosed.

the control circuit controls the semiconductor switch and the mechanical switch to be turned on or off;
in dynamic braking, the control circuit controls the semiconductor switch to be turned on and then controlling the mechanical switch to be turned on;
a set of the semiconductor switch and the first impedance circuit and a set of the mechanical switch and the second impedance circuit are connected to each other in parallel; and
in the dynamic braking, the control circuit controls the semiconductor switch to remain on after the control circuit controls the mechanical switch to be turned on, until, at the earliest, a value of the motor electric current flowing through the motor becomes equal to or lower than a maximum value of an electric current flowing through the mechanical switch after the mechanical switch is turned on”.

Related Prior Arts Made of Record
7.	The following related prior arts made of record that are considered pertinent to applicant’s disclosure to further show the general state of the art:
US 20120218676 A1,
US 4992904 A,
US 4847515 A.


New Set of Amended claims (Examiner Amendment)
8.	The Claims have been amended as follow:

1.  (Currently Amended)  A motor driving device which drives a motor, comprising:
a motor driving circuit configured to supply an alternating electric current to the motor so that the motor is driven; 
a dynamic braking circuit provided between windings of the motor which windings correspond to respective two phases; and
a control circuit, wherein:
the dynamic braking circuit comprises 
a mechanical switch configured to cause a short circuit between the windings corresponding to the respective two phases;
a semiconductor switch connected to the mechanical switch in parallel and configured to cause a short circuit between the windings corresponding to the respective two phases; [[and]]
a first impedance circuit connected to the semiconductor switch in series[[,]]; and
a second impedance circuit connected to the mechanical switch in series;
the control circuit controls the semiconductor switch and the mechanical switch to be turned on or off[[,]];
controls the semiconductor switch to be turned on and then controlling the mechanical switch to be turned on;
a set of the semiconductor switch and the first impedance circuit and a set of the mechanical switch and the second impedance circuit are connected to each other in parallel; and
in the dynamic braking, the control circuit controls the semiconductor switch to remain on after the control circuit controls the mechanical switch to be turned on, until, at the earliest, a value of the motor electric current flowing through the motor becomes equal to or lower than a maximum value of an electric current flowing through the mechanical switch after the mechanical switch is turned on.

2.  (Original)  The motor driving device as set forth in claim 1, wherein the first impedance circuit includes a resistor connected to the semiconductor switch in series.

3.  (Original)  The motor driving device as set forth in claim 2, wherein the first impedance circuit includes a capacitor element connected to the resistor in parallel.

4.  (Previously Presented)  The motor driving device as set forth in claim 1, wherein in the dynamic braking, the control circuit controls the semiconductor switch to 

5.  (Previously Presented)  The motor driving device as set forth in claim 1, further comprising
a speed measuring circuit configured to measure a rotational speed of the motor,
in the dynamic braking, the control circuit controlling the semiconductor switch to be turned on and then, in a case where a measured rotational speed becomes equal to or lower than a given value, controlling the mechanical switch to be turned on.

6.  (Previously Presented)  The motor driving device as set forth in claim 5, wherein:
the speed measuring circuit is configured to measure a motor electric current flowing through the motor; and
in the dynamic braking, the control circuit controls the mechanical switch to be turned on at such a timing that a maximum value of the motor electric current after the mechanical switch is turned on is lower than the maximum value of the motor electric current from when the semiconductor switch is turned on to when the mechanical switch is turned on. 

7.  (Previously Presented)  The motor driving device as set forth in claim 1, wherein in the dynamic braking, the control circuit controls the semiconductor switch to remain on after the control circuit controls the mechanical switch to be turned on, until, 

8.  (Previously Presented)  The motor driving device as set forth in claim 1, wherein in the dynamic braking, the control circuit controls the semiconductor switch to remain on after the control circuit controls the mechanical switch to be turned on, until the motor stops. 
9.  (Previously Presented)  The motor driving device as set forth in claim 1, wherein in the dynamic braking, the control circuit controls the mechanical switch to be turned on at such a timing that a power factor immediately after the mechanical switch is turned on is higher than the power factor immediately before the mechanical switch is turned on.  

10.  (Canceled)

11.  (Currently Amended)  The motor driving device as set forth in claim 1 [[10]], wherein an impedance of the first impedance circuit and an impedance of the second impedance circuit are different from each other.

12.  (Previously Presented)  The motor driving device as set forth in claim 1, wherein the mechanical switch is connected to the first impedance circuit in series.



14.  (Previously Presented)  The motor driving device as set forth in claim 2, wherein in the dynamic braking, the control circuit controls the semiconductor switch to be turned on and then, after a given length of time, controls the mechanical switch to be turned on.

15.  (Previously Presented)  The motor driving device as set forth in claim 3, wherein in the dynamic braking, the control circuit controls the semiconductor switch to be turned on and then, after a given length of time, controls the mechanical switch to be turned on.
16.  (Previously Presented)  The motor driving device as set forth in claim 2, further comprising
a speed measuring circuit configured to measure a rotational speed of the motor,
in the dynamic braking, the control circuit controlling the semiconductor switch to be turned on and then, in a case where a measured rotational speed becomes equal to or lower than a given value, controlling the mechanical switch to be turned on.

17.  (Previously Presented)  The motor driving device as set forth in claim 3, further comprising
a speed measuring circuit configured to measure a rotational speed of the motor,
in the dynamic braking, the control circuit controlling the semiconductor switch to be turned on and then, in a case where a measured rotational speed becomes equal to 

18. -21.  (Canceled)  


Conclusion
10.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE CARRASQUILLO whose telephone number is (571)270-7879. The examiner can normally be reached on Monday to Friday, 8:30am - 5:00pm, Alternate Fridays off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/JORGE L CARRASQUILLO/
Primary Examiner, Art Unit 2837